— In an action for divorce, defendant moves for leave to prosecute as a poor person his appeal from a judgment, and for other relief. Motion granted to the extent of: (1) permitting the defendant to defend the action and to prosecute his appeal as a poor person, pursuant to statute (Civ. Prac. Act, §§ 198-a, 199, 558, 1493); (2) assigning Mary B. Tareher, attorney and counselor at law, of 11 Park Place, New York, 7, New York, as attorney for defendant; and (3) extending defendant’s time to perfect his appeal until the November Term, beginning October 31, 1960. Nolan, P. J., Beldoek, Ughetta and Christ, JJ., concur; Pette, J., not voting.